Citation Nr: 0418887	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-29 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of two vessel coronary bypass surgery, status post 
cerebrovascular accident.

2.  Entitlement to an evaluation in excess of 20 percent for 
moderate paresis of the left upper extremity associated with 
cerebrovascular accident.

3.  Entitlement to an evaluation in excess of 20 percent for 
moderate paresis of the left lower extremity associated with 
cerebrovascular accident.

4.  Entitlement to an earlier effective date for the grant of 
service connection for grand mal seizures associated with 
cerebrovascular accident.

5.  Entitlement to an earlier effective date for the grant of 
a total disability rating for compensation purposes based on 
individual unemployability.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from January 1976 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO confirmed and 
continued a 30 percent evaluation for residuals of two vessel 
bypass surgery, status post cerebrovascular accident (CVA), 
and a 10 percent evaluation for residuals of CVA.

This matter also arises from a July 2001 rating decision 
wherein, in pertinent part, the RO granted entitlement to 
service connection for grand mal seizures, evaluated as 10 
percent disabling effective from April 18, 2000, and granted 
entitlement to a total disability rating for compensation 
purposes due to individual unemployability (TDIU), also 
effective from April 18, 2000.  

Also in the July 2001 rating decision, the RO assigned 
separate evaluations for moderate paresis of the left lower 
leg and for moderate paresis of the left upper shoulder as 
secondary to the service-connected residuals of CVA; each was 
evaluated as 20 percent disabling, effective from April 2000.  
In a supplemental statement of the case, the RO explained 
that the residuals of CVA, previously evaluated as 10 percent 
disabling for minimum left upper and lower muscle weakness, 
were now separated as moderate paresis of the left upper 
shoulder and moderate paresis of the left lower leg and 
assigned separate evaluations, as this would be more 
advantageous to the veteran.  

The veteran presented testimony at an RO hearing before a 
Hearing Officer in February 1998, and before the undersigned 
Veterans Law Judge at the Board in January 2004.  Copies of 
the hearing transcripts are in the claims file.  

The Board further notes that, in a July 1997 examination 
report, the veteran's speech was characterized as dysarthric, 
and the assessment indicated he had residual speech 
impairment.  As it appears that condition may be related to 
the service-connected residuals of CVA, the matter is 
referred to the RO for appropriate action.

The issues of entitlement to an evaluation in excess of 30 
percent for residuals of two vessel bypass surgery, status 
post CVA; an evaluation in excess of 20 percent for moderate 
paresis of the left upper shoulder associated with CVA; an 
evaluation in excess of 20 percent for moderate paresis of 
the left lower leg associated with CVA; and entitlement to an 
earlier effective date for the grant of a TDIU are addressed 
in the Remand portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will provide notification if further 
action is required on the part of the appellant.  


FINDING OF FACT

The veteran's claim for entitlement to service connection for 
grand mal seizures secondary to CVA was received on April 1, 
1999.

CONCLUSION OF LAW

The criteria for establishing an effective date of April 1, 
1999, for the grant of service connection for grand mal 
seizures have been met.  38 U.S.C.A. §§ 5103, 5103A, 5106, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.310, 3.400 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, 
the RO notified the veteran of the evidence needed to 
substantiate his claim as well as VA's duty to assist in 
obtaining evidence.  Given the favorable outcome below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).    

II.  Legal criteria

The assignment of effective dates for awards of benefits is 
generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 
C.F.R. § 3.400 (2003).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that, except as otherwise provided, the 
effective date of such an award will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2003).  A decision 
of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

III.  Analysis

In a July 2001 rating decision the RO granted entitlement to 
service connection for grand mal seizures as secondary to the 
service-connected disability, residuals of CVA.  The RO 
assigned a 10 percent disability evaluation effective from 
April 18, 2000.  The veteran has disagreed with the effective 
date assigned, and contends that an earlier effective date 
should be assigned, specifically, March 31, 1999, the date of 
his claim.  

The record reflects that, on April 1, 1999, the RO received a 
claim from the veteran for entitlement to service connection 
for grand mal seizures.  With his claim, the veteran 
submitted private medical evidence showing that he had been 
hospitalized in March 1999 for a grand mal seizure.  In a 
rating decision dated in December 1999 the RO denied the 
claim, on the basis that a well-grounded claim had not been 
submitted because no evidence had been received demonstrating 
a relationship between the grand mal seizure and his 
residuals of two vessel bypass and CVA.  

In November 2000, the passage of The Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), redefined the 
obligations of VA with respect to the duty to assist, and 
enhanced certain claim notification requirements.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  The final regulations implementing the VCAA were 
published on August 29, 2001, and they apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  38 C.F.R. § 
3.159.

In February 2001, the RO notified the veteran that, based 
upon the VCAA, concerning issues that had been previously 
denied as being not well grounded, the RO had taken the 
initiative to readjudicate his claim for entitlement to 
service connection for grand mal seizures.  The RO further 
notified the veteran of the provisions of the VCAA.  

Additional private medical records were received regarding 
the March 1999 hospitalization.  Another private hospital 
report shows that the veteran was admitted in June 1999 for 
seizures.  A report from a third private medical center shows 
the veteran was seen in July 1999 for complaints of headaches 
in the back of the head with weakness on the left side.  The 
clinical impression was of a seizure disorder with a history 
of old cerebrovascular accident.  The veteran was also 
afforded a VA Compensation and Pension (C&P) examination in 
July 2000, which noted that the veteran's stroke was 
complicated by a seizure disorder.  

After review of the above medical evidence, the RO granted 
entitlement to service connection for grand mal seizures 
secondary to the CVA.  The RO assigned a 10 percent 
evaluation effective April 18, 2000, on the basis that, as 
found by the RO, that was the date on which the claim 
requesting an increase in benefits was received.

The Board notes, however, that the veteran's claim initially 
had been denied on the ground that a well-grounded claim had 
not been submitted, and the RO undertook the readjudication 
of the claim under section 7(b) of the VCAA.  This action was 
taken prior to November 9, 2002, in accordance with section 
7(b)(3).  Under the VCAA, section 7(b)(1) requires a claim to 
be readjudicated as if the denial had not been made.  The 
claim becomes a pending claim, which must be adjudicated.  
See VAOPGCPREC 3-2001 (Jan. 22, 2001).

According to the pertinent regulation, the effective date 
should be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  In this case, the 
veteran's claim was received on April 1, 1999.  Medical 
evidence submitted with his claim showed a period of 
hospitalization in mid-March 1999; however, because the date 
of claim is later than the date on which entitlement possibly 
arose, the veteran is not entitled to an effective date prior 
to April 1, 1999, for the grant of service connection for 
grand mal seizures as a matter of law.  See Shields v. Brown, 
8 Vet. App. 346, 349 (1995) (an earlier effective date cannot 
be granted in the absence of a valid claim).

The veteran contends that the effective date should be March 
31, 1999, the date he prepared0 his claim.  The regulation 
provides, however, that the effective date must be the date 
of receipt..  Although the veteran apparently signed and 
dated his claim on March 31, 1999, the RO's date-stamp 
indicates that the claim was received on April 1, 1999.  
Accordingly, an effective date of April 1, 1999, is granted 
for entitlement to service connection for grand mal seizures.  


ORDER

An effective date of April 1, 1999, is granted for 
entitlement to service connection for grand mal seizures 
secondary to CVA. 


REMAND

As noted above, the passage of the VCAA redefined the 
obligations of VA with respect to the duty to assist, and 
enhanced certain claim-notification requirements.  

The veteran has disagreed with the evaluations assigned for 
service-connected residuals of two vessel bypass surgery, 
status post CVA; moderate paresis of the left upper extremity 
associated with CVA; and moderate paresis of the left lower 
extremity associated with CVA (previously evaluated together 
as residuals of CVA).  At his hearing in January 2004, the 
veteran claimed that his disabilities had become worse.  The 
record shows that the veteran was afforded VA compensation 
and pension (C&P) examinations in July 2000 and January 2001.  
The Board believes that further development of medical 
evidence is necessary to decide this claim.  

In addition, review of the record shows that in a May 1996 
rating decision the RO evaluated residuals of two vessel 
bypass surgery, previously evaluated as hypertension at 30 
percent disabling, at 100 percent from November 1995, and 
then 30 percent effective February 1997.  The RO granted 
service connection for CVA with an evaluation of 100 percent 
effective November 1995, reduced to 10 percent effective June 
1996.  After review of the report of a VA C&P examination in 
July 1997, in an August 1997 rating decision the RO confirmed 
and continued a 30 percent evaluation for residuals of two 
vessel bypass surgery and a 10 percent evaluation for 
residuals of CVA, status post CVA.  The RO noted that the 
July 1997 VA examination report indicated that the only 
remaining residuals from the CVA were minimum left upper and 
lower muscle weakness.  The veteran disagreed with the 
evaluations assigned, and perfected an appeal.

On April 18, 2000, the RO received a request from the veteran 
to re-evaluate his service-connected disabilities.  After 
review of the veteran's file, the RO wrote to the veteran in 
February 2001 that his service-connected condition of 
residuals of two vessel bypass surgery, status post CVA and 
residuals of CVA were currently under appeal and therefore 
were not able to be reopened.  (A third service-connected 
disability was not on appeal and was reopened.) 

The Board notes that in the July 2001 rating decision the RO 
assigned separate evaluations for paresis of the left lower 
leg and for paresis of the left upper shoulder as secondary 
to the service-connected disability of CVA.  Each was 
evaluated as 20 percent disabling effective from April 18, 
2000, date of claim.  In a supplemental statement of the 
case, the RO explained that the residuals of CVA, previously 
evaluated as 10 percent disabling for minimum left upper and 
lower muscle weakness, were now separated as moderate paresis 
of the left upper shoulder and moderate paresis of the left 
lower leg and assigned separate evaluations, as this was more 
advantageous to the veteran.

The Board notes, however, that in the July 2001 rating 
decision there is no discussion or evaluation of the appeal 
as to the evaluation of residuals of CVA (now separated into 
moderate paresis of the left upper shoulder and moderate 
paresis of the left lower leg) for the period during the 
pending appeal from the August 1997 rating decision to April 
2000.  

With regard to the issue of an effective date earlier than 
April 18, 2000, for a TDIU, the Board finds that this issue 
is inextricably intertwined with the increased evaluation 
issues during the appeal pending since the rating decision of 
August 1997.  Therefore that issue is also remanded, for 
consideration and readjudication by the RO.

VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002), 38 C.F.R. § 3.159(c)(4) 
(2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  A 
record of this notification must be 
incorporated into the claims file.

2.  The RO should schedule the veteran 
for a VA C&P heart examination to 
evaluate the severity of the service-
connected residuals of two vessel bypass 
surgery, status post CVA.  The claims 
file must be made available to the 
examiner and the examiner should state 
that the claims file was reviewed.  The 
examination should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  
Any opinions expressed should be 
accompanied by a complete rationale. 

3.  The RO should also schedule the 
veteran for a VA C&P neurological 
examination to evaluate the severity of 
the service-connected paresis of the left 
upper shoulder associated with CVA and 
paresis of the left lower leg associated 
with CVA.  The claims file must be made 
available to the examiner and the 
examiner should state that the claims 
file was reviewed.  The examination 
should include any special diagnostic 
tests that are deemed necessary for an 
accurate assessment.  Any opinions 
expressed should be accompanied by a 
complete rationale.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claim on 
appeal since 1997.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

5.  The SSOC should also address whether 
the issue of an effective date earlier 
than April 18, 2000, for a TDIU is 
affected by the outcome of the 
determination of the increased rating 
claims.  The veteran should be provided 
all appropriate laws and regulations 
pertinent to these issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



